Citation Nr: 1002200	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  03-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
benefits in the calculated amount of $44,883.93.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision of the Committee 
on Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  The issue before the Board today was remanded in 
November 2007 for further evidentiary and procedural 
development.  As discussed below, the Board finds that there 
was substantial compliance with its remand; thus, it may 
proceed with a decision at this time.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law 
Judge in August 2007; a transcript of that hearing is 
associated with the claims folder.


FINDINGS OF FACT

1.  With respect to the overpayment in the amount of 
$40,261.93, the RO expressly asked the Veteran to provide 
information regarding his wife's income in conjunction with 
his claim for reinstatement of nonservice-connected pension 
benefits.

2.  The Veteran's initial award letter in July 1991 and 
subsequent correspondence notified him that it was essential 
to report all sources of family income to ensure the proper 
calculation of benefits entitlement. 

3.  The RO determined an indebtedness exists in the amount of 
$40,261.93 because of failure to report income received by 
his spouse in 1991, 1992, and 1993; the Veteran had not 
previously disclosed this income on Financial Status Reports 
or through other measures and it was eventually discovered 
through an income verification project.  

4.  The Veteran's failure to report his wife's earned income 
to the VA in his initial application for benefits and in 
subsequent financial disclosures directly led to the 
overpayment and constituted an intent to seek unfair 
advantage from the Government.  

5.  The Veteran reported his September 1993 and June 1994 
pension checks (in the amount of $1,047.00 and $1,075.00, 
respectively) as stolen or missing and requested replacement 
checks; out-of-system payments were accepted by the Veteran 
in October 1993 and June 1994 for the full value of the 
pension checks reported as stolen or missing.  

7.  The Veteran endorsed the pension checks reported as 
stolen or missing despite express notice that he was not to 
endorse these checks, but return them to the Department of 
the Treasury.  

8.  The Veteran's endorsement of the reportedly stolen or 
missing checks directly led to overpayments in the amount of 
$1,047.00 and $1,075.00 and constituted an intent to seek 
unfair advantage from the Government. 

9.  VA vocational rehabilitation funds were disbursed in the 
amount of $2,500.00 for shelving and other goods associated 
with the remodeling of the Veteran's clothing store; the 
Veteran's store did not succeed and he terminated the 
program; the shelving and goods remained at the store site.  

10.  The RO determined an indebtedness exists in the amount 
of $2,500.00 because the Veteran did not complete the 
vocational rehabilitation program.  

11.  The Veteran has demonstrated financial hardship in 
repayment of the debt with only minor fault and no evidence 
of unjust enrichment.




CONCLUSIONS OF LAW

1.  Waiver of recovery of an overpayment of VA benefits in 
the calculated amount of $42,383.93 is precluded by a finding 
of bad faith on the part of the Veteran.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.965(b) (2009).  

2.  Recovery of the overpayment of VA vocational 
rehabilitation benefits in the amount of $2,500.00 is against 
equity and good conscience; recovery of the debt is waived.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(a), 
1.965(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009), prescribes several essential requirements as 
to VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  The U.S. Court of Appeals for Veterans 
Claims (Court), however, has determined that the VCAA does 
not apply to claims for waiver of recovery of indebtedness.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  See, 
too, Lueras v. Principi, 18 Vet. App. 435, 437 (2004) (a 
claim under Chapter 53, which involves application for waiver 
of overpayment is not a claim for benefits in the first 
instance, and hence not a matter for which the notice 
requirements under section 5103(a) are applicable).  
Consequently, there was no requirement in this case that VA 
notify the Veteran of the procedures for substantiating his 
claim, or undertake substantial measures to assist in its 
development.  

That notwithstanding, the Veteran has had the opportunity to 
set forth relevant argumentation and evidence in support of 
his claim for waiver of indebtedness in response to the 
Committee on Waivers' issuance of an August 2003 statement of 
the case that provided an explanation for denial of the 
benefits sought, and citation to pertinent law and 
regulations.  He has not at any point challenged the validity 
of the debt, and thus the issue presented is limited to that 
of the propriety of a waiver.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  
Hence, while the VCAA does not apply under the circumstances, 
the Veteran still has had a reasonable opportunity to provide 
supporting evidence and contentions, and his claim may be 
fairly adjudicated on its merits.

Remand Compliance and Jurisdictional Issues

Initially, the Board observes that it remanded this appeal in 
November 2007, in large part, to clarify the record as to the 
proper issue(s) on appeal.  In this regard, the Board 
requested the agency of original jurisdiction (AOJ) obtain 
information and/or evidence as to the notice of each 
overpayment at issue in this appeal as well as the Veteran's 
request for waiver of recovery of each overpayment.  
Thereafter, the AOJ was directed to adjudicate the issue of 
whether a timely request for waiver of recovery was received 
regarding each overpayment at issue.  

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
substantial compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In the present case, 
a number of the missing documents requested, including a 
March 24, 1994, statement from the Veteran, and information 
received from Conagra, Inc. regarding the Veteran's spouse's 
income from 1991 to 1993, were unable to be located.  
However, efforts to obtain these outstanding records, 
including asking to the Veteran to provide any copies of this 
information in his possession, is clearly documented in the 
claims file.  Similarly, although there is no separate 
adjudication on file as to the issue of whether a timely 
request for waiver of recovery was received for each 
overpayment at issue, the AOJ issued a supplemental statement 
of the case in June 2009 as to the issue of "[e]ntitlement 
to waiver of recovery of an overpayment of VA benefits in an 
amount of $44, 883.94 [sic]."  The Board is of the opinion 
that such action on the part of the AOJ represents a de facto 
determination of these issues.  Thus, it finds that there has 
been substantial compliance with its remand directives.  See 
id.

A May 2009 e-mail correspondence from the Debt Management 
Center indicates that no notification or timely waiver was 
ever sent or received for the overpayments in the calculated 
amounts of $40,261.93, $1,075.00, and $2,500.00.  Rather, it 
appears the Veteran was only notified of the overpayment in 
the amount of $1,047.00; a waiver request for this 
overpayment was also timely received.  Despite a lack of 
notification to the Veteran and subsequent receipt of a 
request for waiver, the claims file reflects a decision by 
the Committee as to the issue of whether a waiver is proper 
for an overpayment in the amount of $44,833.93 (this 
represents the total amount of debt from the four 
overpayments noted herein).  Moreover, a statement of the 
case was issued as to this calculated amount of debt, and a 
timely Substantive Appeal was received.  Finally, as 
discussed above, the AOJ issued a de facto determination in 
June 2009 that a timely waiver had been received as to all 
four of these overpayments.  Therefore, inasmuch as the AOJ 
has taken actions to indicate to the Veteran that a waiver 
for recovery of overpayment in the amount of $44,833.93 is on 
appeal, the Board finds that the lack of clear documentation 
as to the appeal for each overpayment to be inconsequential 
and it has jurisdiction over the issue of waiver recovery for 
all four overpayments.  See, e.g., Percy v. Shinseki, 23 Vet. 
App. 37 (2009).  

Factual Background

As noted above, the Veteran's total debt subject to waiver 
consideration, $44,833.93, actually represents four separate 
overpayments created in 1994.  Since the circumstances behind 
the creation of each overpayment is different and must be 
separately analyzed by the Board, separate descriptions of 
the creation of these overpayments are provided below.  

Overpayment in the amount of $40,261.93

The Veteran was previously in receipt of nonservice-connected 
(NSC) pension benefits which were terminated effective in 
February 1989 due to his incarceration.  In May 1991, he 
submitted to the VA a copy of a marriage license showing his 
marriage to T.A. in that same month/year.  Thereafter, in 
June 1991, a letter was received from the Veteran's then-
accredited representative requesting that his 'claim to 
reinstate his pension benefit be expedited due to extreme 
financial hardship.'  On July 9, 1991, the RO sent a letter 
to the Veteran asking him to 'complete and return the 
enclosed VA Form 21-0517-1 [Improved Pension Eligibility 
Verification Report (EVR)] showing all income from all 
sources for yourself, your wife and your two children from 
May 1, 1991, to May 1, 1992 [emphasis added].'  He was also 
asked to submit additional information concerning his 
dependents.  

Shortly thereafter, the Veteran submitted the completed form; 
he indicated that neither he, his wife, nor his children were 
receiving any income from wages.  The only income reported 
was $426.00 in public assistance to his wife through the Aid 
to Dependent Children (ADC) program.  By letter dated July 
19, 1991, the Veteran was granted entitlement to NSC pension 
benefits at the rate for a single veteran; this award was 
effective March 15, 1991.  An August 1991 letter informed the 
Veteran that as of June 1, 1991, his NSC pension award was 
adjusted to reflect payment at a rate of a veteran with three 
dependents (spouse and two children).  Total income for each 
family member was reported as zero dollars. 

In July 1994, the Veteran was sent a letter proposing to 
reduce his NSC pension benefits based on previously 
unreported income for the years 1991 and 1992.  This letter 
informed him that, based on income information received, his 
NSC pension award would be terminated as of February 1, 1992.  
On September 21, 1994, a letter was sent to the Veteran 
notifying him that his NSC pension benefits were being 
adjusted to reflect the previously unreported income for him 
and his spouse for the years 1991 and 1992.  This letter 
informed him that this action would result in an overpayment 
and that he would soon receive a letter regarding the amount 
of this overpayment and his appellate rights.  Although no 
such letter is associated with the claims file, the record 
reflects that the Veteran's NSC pension was terminated 
effective July 1, 1991, and resulted in an overpayment in the 
calculated amount of $40,261.93.  

The Veteran requested additional information in March 1995 
regarding the creation of this overpayment.  The RO's 
response, an April 1995 letter, explains that the Veteran's 
NSC pension benefits were terminated as a result of a project 
verifying his and his spouse's 1991 income.  The April 1995 
letter refers to signed statements dated March 24, 1994, 
verifying previously unreported 1991 income for the Veteran 
and his spouse.  It also cites information received from 
Conagra, Inc. verifying that his spouse, T.A., had been in 
receipt of wages since June 21, 1991, and that annualized 
wages in the amount of $14,715.00 would be counted beginning 
on July 1, 1991.  The RO also noted that Conagra, Inc. had 
informed it that his spouse had received $15,672.00 in wages 
during 1992 and $17,545.00 in wages during 1993.  The 1995 
letter states that the Veteran's award was terminated 
effective July 1, 1991, because his countable family income 
as of this date exceeds the applicable maximum annual pension 
rate.  An overpayment was created because the Veteran had 
been in receipt of the maximum amount of pension based on a 
reported income of zero dollars.  

Overpayments in the amount of $1,047.00 and $1,075.00

Although the record lacks any documentation of such request, 
the Veteran apparently reported his September 1993 pension 
check in the amount of $1,047.00 as stolen or lost and 
requested a replacement check.  An out-of-system payment was 
accepted by the Veteran on or around October 1, 1993, and he 
was notified that he should return the original check if it 
were to be located.  See, e.g., FL 4-340, Certification 
Regarding Missing Check, received in August 1994.  On 
December 13, 1993, the RO received a copy of the "missing" 
check for $1,047.00; it had been endorsed and deposited by 
the Veteran.  This action by the Veteran created an 
overpayment in the amount of $1,047.00.

Similarly, the Veteran reported a June 1994 benefit check in 
the amount of $1,075.00 as stolen or lost.  As with the 
October 1993 check, there is no documentation of the 
Veteran's request for a replacement payment.  However, there 
is evidence of out-of-system payments in the amounts of 
$600.00 and $475.00 in early-June 1994.  Thereafter, on 
December 30, 1997, the RO received a copy of the original 
June 1, 1994, check in the amount of $1,075; it had been 
endorsed and deposited by the Veteran.  As above, the 
Veteran's act of cashing all three checks created an 
overpayment in the amount of $1,075.00.

Overpayment in the amount of $2,500.00

Documentation associated with the claims file reflects that 
the Veteran was in receipt of vocational rehabilitation 
benefits for the period between April and August 1994.  He 
terminated the program, and in a September 1994 letter the RO 
notified the Veteran that VA regulations required that he 
reimburse the VA for the value of any supplies authorized in 
association with the program.  The RO then sent him a Bill 
for Collection dated September 21, 1994, in the amount of 
$2,500.00 for shelves and miscellaneous items authorized.  
According to the Veteran's testimony at a November 1997 RO 
hearing, he was attempting to open a small clothing store, 
and the $2,500.00 was spent on renovating the building with 
shelving and other miscellaneous goods.  Nothing was 
removable and remained at the store when he terminated the 
program.  

Analysis

The pertinent law and regulations provide that there shall be 
no recovery of payments or overpayments (or any interest 
thereon) of VA benefits, where it is determined that recovery 
would be against equity and good conscience.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.962 (2009).  However, the 
recovery of any payment or the collection of any indebtedness 
(or any interest thereon) may not be waived if there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(a)-(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

The issue of whether there exists a preliminary bar to 
recovery of indebtedness is a determination which must be 
reviewed by the Board de novo.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  If it is determined that there is no 
indication of fraud, misrepresentation or bad faith, the 
applicable standard for the Board to apply is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2009).  

The regulatory criteria defines the term "bad faith" as 
unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  A claimant's conduct in connection 
with creation of an overpayment arising out of a VA benefits 
or services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b)(2).  See also 
Richards v. Brown, 9 Vet. App. 255 (1996).  

In the present case, the Board finds that there is evidence 
of bad faith in the creation of the overpayments in the 
amounts of $40,261.93, $1,047.00, and $1,075.00.  With 
regards to the latter overpayments, the Veteran himself 
initiated the processing of the out-of-system payments by 
reporting his monthly pension checks as lost or stolen.  
Given that he requested the replacement payment, it would be 
unreasonable to conclude that he was unaware of the purpose 
of the out-of-system payments and therefore did not consider 
endorsing the original checks as "double dipping."  
Furthermore, the VA expressly notified the Veteran in its 
issuance of these out-of-system payments that he was not to 
endorse the original checks, and that if he located either 
check he should return it immediately to the Department of 
the Treasury.  

In light of the foregoing, the Board finds that the Veteran 
was fully aware that he was issued out-of-system payments in 
October 1993 and June 1994 in response to his reporting to VA 
that his regular pension checks were lost or stolen, and that 
his endorsement of the original pension checks constituted 
"double dipping" of funds already issued for those months.  
Such actions are consistent with intent to seek an unfair 
advantage with constructive knowledge of the result, to 
amount to a finding of bad faith under the circumstances.  
See 38 C.F.R. § 1.965(b)(2).  Such finding is a statutory bar 
to further consideration of a waiver of recovery of these 
overpayments.  

Turning to the $40,261.93 overpayment created by the 
termination of NSC pension benefits, the Board notes that, in 
determining whether there are circumstances indicating bad 
faith, consideration should be afforded as to any evidence 
and relevant factors that bear upon the obligor's knowledge 
of the need to report and an awareness of income subject to 
reporting, including a veteran's own assertions as well as 
financial status information and other pertinent 
documentation provided to VA or other federal agencies while 
in receipt of VA benefits.  See Reyes v. Nicholson, 21 Vet. 
App. 370, 377-78 (2007).

The Veteran had previously been in receipt of NSC pension 
benefits as a single veteran with no dependents.  This award 
had been terminated, however, due to his incarceration.  When 
the Veteran requested reinstatement of his NSC pension and 
notified the VA of his marriage, the VA expressly requested 
information regarding the income received by himself, his 
wife, and his two children.  See Letter to the Veteran dated 
July 9, 1991.  Moreover, the EVR completed by the Veteran in 
July 1991 clearly delineates that income must be reported for 
a veteran's spouse.  As discussed above, he reported no 
earned income for himself, his wife, or his children.  

The Board acknowledges that the information received from 
Conagra, Inc. regarding his wife's income indicates that she 
had been receiving income for less than one month prior to 
the Veteran's completion of the July 1991 EVR.  However, even 
if the Veteran could not estimate 'total wages from all 
employment' for the period from May 1991 through May 1992, he 
still was under an obligation to report those wages paid 
since June 21, 1991.  Moreover, despite specific notice in 
both the July and August 1991 award letters that the rate of 
his NSC pension is directly related to the amount of his 
family income and that he is required to report any change in 
income for himself and his dependents, he continued to deny 
any income sources.  In this regard, the Veteran submitted 
EVRs and Financial Status Reports in May 1992, March 1993, 
and February 1994 in which no earned income was reported for 
either the Veteran for his wife.  He also testified at an 
August 1991 Board hearing that neither he nor his wife have 
any source of income.  See August 1991 Hearing Transcript, p. 
9.  

A substantial factor delimiting the extent of a claimant's 
involvement in creation of an overpayment is the continuing 
obligation of the recipient of pension and other benefits 
dependent upon income status to report all sources of income.  
See 38 C.F.R. § 3.277(b) (identifying an obligation on the 
part of a pension benefits recipient to report changes in 
factors affecting entitlement, including but not limited to 
only income).  Thus, even if the Board can overlook the lack 
of reporting on the EVR received in July 1991, correct 
financial status information, if provided thereafter, would 
have reduced any level of monthly disbursement of benefits to 
which he was entitled over the time period in which his wife 
was in receipt of income.  As such, no overpayment would have 
been created.  

There is no indication of significant basis for any contrary 
information that would have been provided on reporting 
requirements.  And while the Veteran testified in August 2007 
that he reported all income to the 'best of [his] knowledge,' 
the documentation of record clearly shows that he repeatedly 
failed to report any income earned from his wife's 
employment.  The Board also acknowledges the Veteran's 
assertion on his Substantive Appeal that he was not aware of 
his wife's income because they remained separated for the 
majority of it.  See VA Form 9 received October 27, 2003.  
Such statement lacks credibility, however, because the 
Veteran's EVRs dated in July 1991, May 1992, March 1993, and 
May 1994, all reflect that he selected the option of 
'Married-Living with Spouse' rather than 'Married-Not Living 
with Spouse' (also described on the form as 'separated').  

Thus, with consideration of the requirements of annual 
reporting, the numerous notices that his pension award was 
based on his family income, and, most importantly, the July 
1991 letter specifically requesting information regarding his 
wife's income, the Board is of the opinion that any assertion 
that the Veteran was unaware of the need to report his wife's 
income is not credible.  He was expressly asked to provide 
with VA with information concerning his wife's income and he 
reported that she had none; he then continued to deny any 
source of income for many years thereafter.  These findings 
indicate a lack of good faith in the continued processing of 
the Veteran's pension award, and are consistent with intent 
to seek an unfair advantage with constructive knowledge of 
the result, thereby amounting to a finding of bad faith under 
the circumstances.  See 38 C.F.R. § 1.965(b)(2).  Such 
finding is a statutory bar to further consideration of a 
waiver of recovery of this overpayment.

The Board considered the applicability of the benefit of the 
doubt rule in its determination as to these three 
overpayments.  However, as a preponderance of the evidence 
weighs against the claim, this doctrine is not applicable.  
38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b).  See also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's request 
for waiver of recovery of an overpayment of VA benefits in 
the calculated amount of $42,383.93, is denied.

With respect to the final overpayment for consideration, the 
$2,500.00 in vocational rehabilitation benefits, the Board 
finds that there is no indication of any fraud, 
misrepresentation, or bad faith.  Thus, the relevant inquiry 
is whether recovery of the indebtedness at issue would be 
against the principles of equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  

The standard 'equity and good conscience' will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a) 
(2009).  In making this determination, the facts and 
circumstances in a particular case must be weighed carefully.  
Different factors must be considered, including, but not 
limited to: (1) fault of debtor, where actions of the debtor 
contribute to creation of the debt; (2) balancing of faults, 
weighing fault of debtor against VA fault; (3) undue 
hardship, whether collection would deprive debtor or family 
of basic necessities; (4) defeat the purpose, whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment, failure to make restitution would result in 
unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  Id.  
See also Ridings v. Brown, 6 Vet. App. 544 (1994).  

Concerning the relative degrees of fault, the Board concludes 
that neither the VA nor the Veteran are at significant fault 
in the creation of this debt.  In this regard, the debt was 
created as a result of a remodeling project associated with 
the Veteran's failed attempt to open a small clothing store.  
It is unclear from the present record as to the reasons for 
the Veteran's termination from the vocational rehabilitation 
program; however, he appears to assert in testimony at his 
August 2007 hearing that the business plan for the clothing 
store was ultimately rejected.  

With respect to the other elements of equity and good 
conscience, the record reflects that the Veteran does not 
have any source of employment income; rather, his only income 
consists of VA benefits.  See, e.g., VA Form 21-4140-1, 
Employment Questionnaire, dated June 5, 2008.  Furthermore, 
he testified at his August 2007 hearing that he is 
financially responsible for his two grandchildren, ages two 
and fifteen.  The most recent income and expense information 
of record, a VA Form 5655, Financial Status Report received 
in August 2001, is unfortunately more than five years old.  
However, there is no indication in the record that there has 
been any significant change in the Veteran's financial 
situation.  Thus, the Board finds the information relevant.  
Relevant to this appeal, the August 2001 report reveals that 
the Veteran's monthly expenses for basic necessities, 
including rent and utilities, is exactly equal to his monthly 
income, leaving no room for repayment of this debt.  

In light of the above circumstances, the Board finds that 
financial hardship is demonstrated.  As for unjust 
enrichment, the overpayment created reflects the cash value 
of shelving and miscellaneous goods installed in the 
Veteran's failed clothing store.  According to the Veteran, 
all of these goods were part of a permanent remodeling 
project and remained in the store when the program was 
terminated.  The Veteran therefore did not retain anything of 
value and there is no unjust enrichment.  In sum, the Board 
finds that recovery of the overpayment would be against 
equity and good conscience because there is an absence of 
significant fault on the part of the Veteran, a lack of 
unjust enrichment, and evidence of substantial financial 
hardship.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  
Accordingly, waiver of recovery of the overpayment in the 
amount of $2,500 is warranted.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
benefits in the calculated amount of $42,383.93 is denied.

Entitlement to waiver of recovery of an overpayment of VA 
vocational rehabilitation benefits in the calculated amount 
of $2,500.00 is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


